Citation Nr: 1623922	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-31 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected degenerative changes of the right knee, evaluated as noncompensable prior to November 17, 2011, and evaluated as 10 percent disabling on and after November 17, 2011.

2.  Entitlement to a compensable initial evaluation for the service-connected residuals of left acromioclavicular joint separation.  

3.  Entitlement to a compensable initial evaluation for the service-connected scar of the left wrist.  

4.  Entitlement to service connection for a left knee strain, to include as secondary to service-connected degenerative changes of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to January 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During the pendency of the appeal, the RO increased the disability rating for the Veteran's right knee disability to 10 percent, effective November 17, 2011.  Because the RO did not assign the maximum disability rating possible, the claim remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had requested a hearing by live videoconference in his November 2011 VA Form 9.  This hearing was scheduled to occur in March 2016.  The Veteran failed to appear for this hearing and did not provide good cause for his absence.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to increased initial disability ratings for a right knee disability, left shoulder disability, and entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's service-connected left wrist scar is not painful or unstable.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a left wrist scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.118, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for a left wrist scar.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.

The Veteran was afforded a VA examination in connection with his claim for his left wrist scar in October 2010.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the Veteran's medical history, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examination fully addresses the rating criteria that are relevant to rating the Veteran's left wrist scar.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left wrist scar since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's increased rating for his scar claim has been met.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran for his claim of entitlement to a compensable initial evaluation for his left wrist scar. Hence, there is no error or issue that precludes the Board from addressing the merits of the appeal as to this issue.

II.  Increased Disability Rating for a Left Wrist Scar

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence used to decide whether a rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran has been in receipt of a noncompensable disability rating for the entire appeal period under Diagnostic Code 7805.  DC 7805 directs that the scars should be rated under DCs 7800, 7801, 7802, and 7804, or on any other disabling effects.

Initially, the Board notes that the Veteran's left wrist scar does not implicate the head, face, or neck.  As such, application of Diagnostic Code 7800 is not appropriate.  See 38 C.F.R. § 4.118, DC 7800.  Under Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.  Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Three or four scars that are unstable or painful warrant a 20 percent rating.  

VA provided an examination for the Veteran's left wrist scar in October 2010.  The scar was linear and located on the palmar surface of the left wrist.  The examiner noted no skin breakdown over the scar.  The Veteran reported no pain at that location.  The scar measured 0.3 cm by 4.0 cm.  The examiner reiterated that the scar was not painful, had no signs of skin breakdown, was superficial, and showed no signs of inflammation, edema, keloid formation, or any other disabling effect.  The examiner diagnosed a residual scar of the left wrist.  

In a statement submitted in conjunction with his September 2011 notice of disagreement, the Veteran reiterated that his left wrist scar did not cause him pain.  Rather, the Veteran stated his scar brought him humiliation because of his perception that people believed he cut his wrist in an act of rage rather than as a result of an accident during his active duty.  

The Board has also reviewed VA treatment notes from during the appeal period.  These notes do not reveal any new evidence with regard to the Veteran's left wrist scar.  

After a thorough review of the record, the Board finds that a compensable disability rating for a left wrist scar is not warranted.  The left wrist scar is not at least 6 square inches or 144 square inches.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 or 7802.  Further, the Veteran has denied on separate occasions that his left wrist scar is painful, and the evidence does not show that the scar is unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  Finally, the Veteran's the evidence does not show any disabling effects of scar on the Veteran's left wrist.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's left wrist scar is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The relevant diagnostic codes contemplate the symptoms of the Veteran's scar, and the asymptomatic symptoms of the left wrist scar are reasonably described by the rating criteria.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

In conclusion, the evidence of record does not support a compensable rating for the Veteran's left wrist scar throughout the entire rating period.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable evaluation for a left wrist scar is denied.  



REMAND

Unfortunately, a remand is necessary for the Veteran's claims of entitlement to higher initial disability evaluations for his right knee and left shoulder, and for the Veteran's claim of entitlement to service connection for a left knee disability.  

For the increased ratings claims, current examinations are required.  Where evidence indicates an increase in severity in service-connected disabilities, remand is necessary for updated examinations.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The evidence suggests the disabilities may have worsened since the last VA examination, which was conducted in October 2010.  Regarding the right knee disability, the examination demonstrated there was no instability.  But VA treatment notes have documented the use of a knee brace and a November 2012 VA physical therapy note documents the Veteran indicating his knee would give way occasionally.  Regarding the Veteran's left shoulder disability, at the October 2010 VA examination, the Veteran had full range of motion with no pain.  However, subsequent to this examination, the Veteran began complaining of left shoulder pain, which has been documented in subsequent VA treatment notes.  In addition, in a September 2011 statement, the Veteran described experiencing pain when he extended his left arm above his head.  Accordingly, there is evidence the disabilities have worsened and a new examination is warranted.

Remand is required regarding the service connection claim, to provide the Veteran with an opportunity to attend an examination.  The claims file indicates the Veteran was scheduled for a VA examination in August 2012, but he did not attend.  The Veteran cancelled on September 12, 2012.  In an October 2012 statement, the Veteran requested reconsideration of his "rating on September 21, 2012."  He stated indicated that his mother needed transportation to the hospital because of a long-term illness.  Given the context, the Board finds that the Veteran is referring to his missed VA examination and provided this reason as the reason for his absence.  Thus, the Veteran has demonstrated good cause for not attending the VA examination and a remand is necessary for another examination to be scheduled.  See 38 C.F.R. §§ 3.158, 3.655 (2015).
Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.   The examiner must also address the Veteran's November 2012 complaint of his knee giving out on occasion.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left shoulder disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must also address the Veteran's description of painful motion in his left shoulder in September 2011.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any left knee disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must identify any and all left knee disorders the Veteran has had since he filed his claim in March 2012.  

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed left knee disorder was caused or aggravated by the Veteran's military service.  

c.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed left knee condition was caused by his service-connected right knee disability.

d.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed left knee condition has been aggravated (permanently worsened) by  his service-connected right knee disability.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


